Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Regarding independent claims 1, 12 and 20, patentability exists, at least in part, with the claimed features of “an electronic component drawer to reside within a computer rack frame, the electronic component drawer comprising a drawer base and a drawer sidewall extending from the drawer base; an inclined support fastened to the drawer base of the electronic component drawer and including an inclined edge, the inclined edge extending upwards towards the drawer sidewall, between the drawer base and the drawer sidewall, with the drawer base, drawer sidewall extending from the drawer base, and inclined edge extending upwards towards the drawer sidewall, together defining a triangular-shaped arrangement of the electronic component drawer; a slidable assembly slidably coupled to the inclined support to slide along the inclined 

However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841